REVOLVING PROMISSORY NOTE

 

 

 

December 21, 2009

$10,000,000

Minneapolis, Minnesota

          FOR VALUE RECEIVED, VASCULAR SOLUTIONS, INC., a Minnesota corporation
(“Borrower”) hereby promises to pay to the order of U.S. BANK NATIONAL
ASSOCIATION, a national banking association organized under the laws of the
United States, its endorsees, successors and assigns (the “Lender”), in lawful
money of the United States of America and in immediately available funds at
Lender’s principal office located in Minneapolis, Minnesota or such other place
as the Lender may from time to time designate, and on the terms provided below,
the principal amount of up to TEN MILLION AND NO/100 DOLLARS ($10,000,000.00),
or, if less, the aggregate unpaid principal amount of all Advances made by the
Lender under the Credit Agreement (as defined below).

          Interest on each advance hereunder shall accrue at a varying annual
rate equal to one and sixty-hundredths percent (1.60%) plus the one-month LIBOR
rate quoted by Lender from Reuters Screen LIBOR01 Page or any successor thereto,
which shall be that one-month LIBOR rate in effect and reset each New York
Banking Day, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate rounded up to the
nearest one-sixteenth percent. The term “New York Banking Day” means any date
(other than a Saturday or Sunday) on which commercial banks are open for
business in New York, New York. Lender’s internal records of applicable interest
rates shall be determinative in the absence of manifest error

          Borrower shall repay this Note as follows:

          (y)          Interest is payable beginning January 21, 2010, and on
the same date of each consecutive month thereafter (except that if a given month
does not have such a date, the last day of such month), plus a final interest
payment with the final payment of principal.

          (z)          Principal is payable on December 21, 2010, the maturity
date (“Maturity Date”).

          In all cases, interest hereunder shall be calculated on the basis of a
year of three hundred sixty (360) days but charged on the basis of the actual
number of days principal is unpaid. This Note may be prepaid in whole or in part
without penalty or premium at any time.

          This Note is the Note referred to in that certain Credit Agreement
dated as of the date hereof (as amended, modified, supplemented or restated from
time to time, the “Credit Agreement”) between the undersigned and the Lender
(capitalized terms in this Note shall have the meaning indicated in the Credit
Agreement, unless otherwise defined in this Note). Payments of principal and
interest in respect of this Note are due and payable when and as required by the
terms, conditions and provisions hereof and in accordance with the Credit
Agreement, which terms, conditions and provisions are hereby incorporated herein
by reference. Subject to the terms of the Credit Agreement, the Borrower may
borrow against this Note and repay and reborrow, in whole or in part, without
regard to the cumulative amount of advances up to the Commitment (as defined in
the Credit Agreement) outstanding at any time.

          This Note is secured, and its maturity is subject to acceleration, in
each case, upon the terms provided in the Credit Agreement. On the Maturity Date
or earlier acceleration, all remaining unpaid principal and accrued interest
hereunder shall be due and payable in full. All payments hereunder shall be
applied first to interest and then to principal. This Note may be prepaid in
whole or in part at any time, subject to the provisions of the Credit Agreement.

--------------------------------------------------------------------------------



          Time is of the essence. No delay or omission on the part of the Lender
in exercising any right hereunder shall operate as a waiver of such right or of
any other remedy under this Promissory Note. A waiver on any one occasion shall
not be construed as a bar to or waiver of any such right or remedy on a future
occasion.

          If a payment due hereunder is not made within ten (10) days after the
date when due, Borrower shall pay to Lender a late payment charge of five
percent (5.0)% of the amount of the overdue payment to compensate Lender for a
portion of the cost related to handling the overdue payment. After an Event of
Default, the entire principal sum evidenced by this Note, together with all
accrued and unpaid interest, shall, at the option of the Lender, bear interest
at the rate per annum (the “Default Rate”) equal to five percent (5.0%) in
excess of the rate of interest per annum which would otherwise be payable
hereunder during the entire period during which such Event of Default shall
occur and be continuing, and become immediately due and payable without further
notice, demand or presentment for payment, and without any relief whatever from
any valuation or appraisement laws. Failure to exercise any option provided
herein shall not constitute a waiver of the right to exercise the same in the
event of any subsequent default. Borrower agrees that if, and as often as, this
Note is given to an attorney for collection or to defend or enforce any of
Lender’s rights hereunder, Borrower will pay Lender’s reasonable attorneys’ fees
together with all court costs and other reasonable expenses paid by Lender.

          In the event of any default hereunder, the undersigned agrees to pay
the actual out-of-pocket costs and expenses of collection, including reasonable
attorney’s fees.

          Except as otherwise provided in the Credit Agreement, Borrower waives
presentment, protest and demand, notice of protest, demand and of dishonor and
nonpayment of this Note and any lack of diligence or delays in collection or
enforcement of this Note. Borrower agrees that this Note, or any payment
hereunder, may be extended from time to time, and Borrower consents to the
release of any party liable for the obligation evidenced by this Note, the
release of any of the security for this Note, the acceptance of any other
security therefor, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of Borrower.

          All agreements between the Borrower and the Lender are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the rate of interest paid or agreed to be paid to the Lender
for the use, forbearance, loaning or detention of the indebtedness evidenced
hereby exceed the maximum permissible rate of interest under applicable law, and
if from any circumstances the Lender should ever receive as interest an amount
which would exceed the highest lawful rate of interest, such amount which would
be in excess of such lawful rate of interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of interest.

          THIS NOTE SHALL BE CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS OR PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS. WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE AND ANY OTHER
STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO,
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER SUCH
APPLICABLE LAW, BUT, IF ANY PROVISION OF THIS NOTE OR ANY OTHER STATEMENT,
INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO SHALL BE HELD
TO BE PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH PROVISION SHALL BE
EFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR
RELATING HERETO.

2

--------------------------------------------------------------------------------



          AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL OR
STATE COURT SITTING IN MINNESOTA; AND BORROWER CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT BORROWER COMMENCES ANY ACTION IN ANOTHER JURISDICTION
OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM
THE RELATIONSHIP CREATED BY THIS NOTE, LENDER AT ITS OPTION SHALL BE ENTITLED TO
HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

          THE LENDER BY ITS ACCEPTANCE HEREOF AND THE BORROWER HEREBY
VOLUNTARILY, KNOWINGLY, AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS NOTE OR CONCERNING THE
INDEBTEDNESS EVIDENCED HEREBY AND/OR ANY COLLATERAL SECURING SUCH INDEBTEDNESS,
REGARDLESS OF WHETHER SUCH ACTION OR PROCEEDING CONCERNS ANY CONTRACTUAL OR
TORTIOUS OR OTHER CLAIM. THE BORROWER ACKNOWLEDGES THAT THIS WAIVER OF JURY
TRIAL IS A MATERIAL INDUCEMENT TO THE LENDER IN EXTENDING CREDIT TO THE
BORROWER, THAT THE LENDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE BORROWER HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.

          Executed as of the date first above written.

 

 

 

 

 

 

VASCULAR SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ James Hennen

 

 

 

 

Name: 

James Hennen

 

 

 

 

Its:

Chief Financial Officer

 

 

 

3

--------------------------------------------------------------------------------